DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/508,220 filed on October 22nd, 2021. Claims 1-13 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2018 132 354.9 and DE 10 2019 114 559.7 filed on December 14th, 2018 and May 29th. 2019, respectively. Certified copies were received in the parent application 16/714,123 on January 29th, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 22nd, 2021 and March 22nd, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 and 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 24 and 25 of prior U.S. Patent No. 11,280,408. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 9 (lines 3-4), in the recitation of “wherein the center section has an encircling contact shoulder on its side facing away from the solenoid and/or facing a piston tube of the piston” it is unclear from the disclosure how the solenoid and the piston tube of the piston could be arranged separately relative to the encircling contact shoulder. Examiner would welcome an interview to explain the Patent Office’s position on “and/or” limitations. Applicant could amend the limitation to recite “wherein the center section has an encircling contact shoulder on its side facing away from the solenoid or facing a piston tube of the piston” to provide clarity. The lack of clarity renders the claim indefinite.

Regarding Claim 9 (lines 5-6), in the recitation of “which contact shoulder is adjoined by an annular and/or conical connecting region” it is unclear from the disclosure how the annular connecting region and the conical connecting region could be arranged separately relative to the contact shoulder. Examiner would welcome an interview to explain the Patent Office’s position on “and/or” limitations. Applicant could amend the limitation to recite “which contact shoulder is adjoined by an annular or conical connecting region” to provide clarity. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidokoro et al. (US 2016/0244031) cited in the IDS filed October 22nd, 2021, hereinafter Kidokoro.

Regarding Claim 1, Kidokoro teaches a locking unit (Fig. 4, “parking device” 1), in particular for a parking lock of an automatic transmission, for locking the movement of a piston (“piston” 14) which is movable by a drive (“switching valve” 21) and can be acted upon with pressure or hydraulic pressure (via “oil chamber” 11f), 
the locking unit (1) having a solenoid (“solenoid unit” 50) and at least one latching element (“abutting portion” 410), and 
the at least one latching element (410) interacting with an armature (“plunger” 51) or an armature rod (“lock shaft” 41) of the solenoid (50), and 
the piston (14) having at least one latching receptacle (“roller” 13), and 
the piston (14) being securable by retaining interaction of the at least one latching element (410) with the at least one latching receptacle (13), 
wherein the piston (14) is at least partially mounted in a housing (“side wall” 11a), 
and the locking unit has an internal tube section (“bottom 11b of the case” 11b), 
the internal tube section (11b) being connected in a fluid-tight manner to the housing (11a; see Fig. 4), 
the internal tube section (11b) is a guide of the piston (14), 
the piston (14) lies in a fluid-tight manner against the internal tube section (11b). 

Regarding Claim 2, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the internal tube section (Fig. 4, 11b) is accommodated in a groove (groove that receives the snap ring seen in Fig. 4) of the housing (11a), 
wherein the groove of the housing (11a) is a ring (see Fig. 4). 

Regarding Claim 3, Kidokoro teaches the locking unit as claimed in claim 2, 
wherein a seal (snap ring seen in Fig. 4) is arranged between the housing (11a) and the internal tube section (11b), 
wherein the seal is arranged in the groove (see Fig. 4). 
Regarding Claim 4, Kidokoro teaches the locking unit as claimed in claim 3, 
wherein the seal (snap ring seen in Fig. 4) is an o-ring or a sealing ring. 

Regarding Claim 5, Kidokoro teaches the locking unit as claimed in claim 3, 
wherein the seal (snap ring seen in Fig. 4) is composed of a sealing material (material of snap ring) or a silicone sealing material. 

Regarding Claim 6, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the internal tube section (Fig. 4b, 11b) is connected to the housing (11a) in a gas-tight or pressure-tight manner.

Regarding Claim 7, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the housing (Fig. 4, 11a) supports the internal tube section (11b).

Regarding Claim 8, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein a pressure conducting channel (Fig. 4, EX) is formed on an outer side of the internal tube section (11b).

Regarding Claim 9, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the piston (Fig. 5, 14) is at least partially mounted in a center section (“case” 11) which is at least partially surrounded by the housing (11a), 
wherein the center section (11) has an encircling contact shoulder (see Examiner Fig. 1) on its side facing away from the solenoid (50) and/or facing a piston tube (14) of the piston (14), 
which contact shoulder is adjoined by an annular and/or conical connecting region (see Examiner Fig. 1), 
wherein the connecting region supports the internal tube section (11b).

    PNG
    media_image1.png
    359
    515
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 5 of Kidokoro

Regarding Claim 11, Kidokoro teaches a method for producing the locking unit as claimed in claim 1, 
wherein a groove (the groove for receiving the snap ring seen in Fig. 4) into which the internal tube section (11b) is introduced subsequently is formed in the housing (11a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro (US 2016/0244031), in view of Simpson et al (US 5,967,921), hereinafter Simpson.

	Regarding Claim 10, Kidokoro teaches a method for producing a locking unit as claimed in claim 1, 
	wherein the internal tube section (Fig. 4, 11b) is provided and the housing (11a) is installed around the internal tube section (11b). 
	Kidokoro does not teach “wherein the internal tube section is provided and the housing is insert-molded around the internal tube section”.
	Simpson teaches “In one embodiment of the present invention, the plastic housing body may be formed through injection molding. In addition, the sleeve may be insert molded into the housing body during the injection molding process. The sleeve may be positioned within the mold such that the injected melted plastic flows around the sleeve, forming a leak-resistant seal with the sleeve” (col. 4, line 17).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to form the housing taught by Kidokoro with the insertion molding process taught by Simpson, such that “wherein the internal tube section is provided and the housing is insert-molded around the internal tube section”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing the housing with a leak-resistant seal around the internal tube section taught by Kidokoro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659